Citation Nr: 9920492	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus, to include 
as secondary to service-connected bilateral femoral stress 
fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from May to 
October 1987.  It appears that he had additional National 
Guard service, the dates of which have not been verified.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.

The case was previously before the Board in June 1997, when 
it was remanded for additional development.  The requested 
development has been completed.


FINDINGS OF FACT

1.  The veteran has mild pes planus.

2.  There is no medical evidence of injury or disease to the 
veteran's feet during active duty for training.

3.  The claim for direct service connection is not plausible.

4.  The claim for secondary service connection for pes planus 
is plausible, and the RO has obtained sufficient evidence for 
correct disposition of this claim.

5.  The preponderance of the evidence is against finding that 
pes planus was caused or aggravated by the veteran's service-
connected bilateral femoral stress fractures.



CONCLUSIONS OF LAW

1.  The claim for direct service connection for pes planus is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
(38 U.S.C.A. § 5107)(a) (West 1991).

2.  The veteran has stated a well-grounded claim for service 
connection for bilateral pes planus as secondary to service-
connected bilateral femoral stress fractures, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

3.  The veteran is not entitled to service connection for pes 
planus as secondary to bilateral femoral stress fractures.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.110(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim seeking service 
connection for bilateral femoral stress fractures in December 
1987.  Medical records from his active duty for training were 
associated with the file.  On his report of medical history 
for enlistment examination in February 1987, the veteran 
reported no history of foot trouble.  On the examination, the 
feet were evaluated as normal.  The rest of the medical 
records from the period of active duty for training contain 
no reference to pes planus or foot pain.  In June 1987, when 
the veteran first sought treatment for knee pain, he reported 
pain in the right knee of two days' duration after a 12-mile 
road march.  He denied trauma to the knees, other than an 
automobile accident one year previously and another injury 
approximately five years before.  On VA examination in June 
1988, the veteran had no complaints relating to his feet, and 
the examiner made no notations regarding the feet.

In May 1993, the veteran sought to establish service 
connection for pes planus, which he claimed as secondary to 
service-connected bilateral femoral stress fractures.  He 
provided copies of medical records from his period of active 
duty for training, which were duplicates of records already 
contained in his claims folder, and records from his 
subsequent National Guard service.  A report of medical 
examination in January 1991 shows mild pes planus.  On the 
report of medical history to accompany that examination, the 
veteran denied a history of foot trouble.  On orthopedic 
examination for a permanent profile in January 1991, the 
veteran had no complaints relating to his feet, and no 
diagnosis for his feet was rendered.  The examination was 
completely normal.  A treatment record on which the date is 
illegible, but, on the basis of the veteran's age noted 
thereon, would appear to have taken place in 1991, shows that 
the veteran complained of bilateral foot pain without 
weakness or numbness.  At that time, the veteran reported a 
history of a fall from 20 feet, landing on both knees, and 
having to take a hike the next day.  The time of the reported 
fall is not indicated.  Loss of arch support was noted on 
examination, and arch supports were to be prescribed for both 
feet.  A prescription dated in June 1991 is for arch supports 
for both feet.  In September 1991, the veteran reported pain 
in the plantar aspects of his feet after running one mile.  
X-rays were taken of the femurs, which were within normal 
limits.  He was placed on permanent alternate physical 
fitness testing.

On VA examination in October 1993, the veteran reported to 
the examiner that he had fallen 25 feet from a tower while in 
the National Guard and had injured both knees.  He said that 
he returned to duty and continued to complain of pain in the 
knees, thighs, and hips, and that x-rays were finally taken, 
showing stress fractures of the femurs.  He complained of 
pain in the arches of his feet after standing for 30 minutes 
or after running.  Arch supports for his feet seemed to help.  
He said he was a registered nurse at a local hospital and had 
lost no time from work because of his legs or hips, nor had 
he seen an orthopedist in the previous year.  On examination, 
the veteran had normal gait.  He had very slight depression 
of the arches.  He was able to stand on each foot without 
difficulty and could squat and rise normally.  He walked on 
tip toes and heels without difficulty.  Foot x-rays were 
normal.  Diagnoses included mild pes planus.

The Board remanded the veteran's claim in June 1997 for an 
opinion from the October 1993 VA examiner on the etiology of 
the veteran's pes planus and asked the examiner to pay 
particular attention as to whether its origin was as likely 
as not related to the veteran's period of active service.  
The examiner was also asked if the condition was caused or 
aggravated by the appellant's service connected right and 
left femoral stress fractures.

The examiner who performed the October 1993 VA examination, 
after giving a brief history of the veterans bilateral 
femoral fractures, stated:

	In my opinion, this veteran had a mild case of 
flat feet on entering the service but I don't feel 
the injury to his knees or femurs have contributed 
to this condition.  In 1987 he weighed 143 lbs. 
and in 1994 weighed 190 lbs.  I believe this added 
weight is the major contributing factor for his 
current symptoms.


II.  Legal Analysis

A.  Service connection in general

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101 (25) (West 1991).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

The essential elements of a well-grounded claim for direct 
service connection are: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997); Brewer v. West, 11 
Vet. App. 228, 231 (1998).  For purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 
(1993).

In addition, service connection for a disability may be 
established based on aggravation of disease or injury which 
preexisted service when there is an increase in disability 
during service unless the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  A veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on his 
entrance examination.  38 U.S.C.A. §§ 1111 and 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  However, the presumption 
of soundness can be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998). History 
given by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998). 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

B.  Direct service connection

Notwithstanding the VA doctor's assessment that mild pes 
planus existed prior to service, the Board will presume that 
the veteran was sound prior to his 1987 entry into active 
duty for training.  Not only were flat feet not noted on 
examination prior to entrance, but no complaints regarding 
the feet were made during that period of active duty for 
training.

The veteran has mild pes planus, and that is sufficient 
evidence of a current disability to satisfy the first element 
of a well-grounded claim.

There is no medical evidence of disease or injury to the feet 
during active duty for training in 1987.  During active duty 
for training, the veteran reported knee pain after a 12-mile 
march and reported two prior injuries, one in an automobile 
accident a year previously and one five years prior to 
service.  He did not complain of foot pain during his active 
duty for training.

Neither is there medical evidence of an injury to the feet 
during any subsequent National Guard duty, nor does the 
veteran claim such an injury.  The RO has not verified the 
nature of the veteran's National Guard service subsequent to 
his active duty for training in 1987, and it is unknown 
whether that service included any further active duty for 
training.  However, the veteran has not alleged any injury to 
or disease of his feet during National Guard duty subsequent 
to 1987, so it is not necessary to disposition of his claim 
to confirm whether he had active duty for training or 
inactive duty training subsequent to 1987.

There being no evidence of incurrence in service, the claim 
for direct service connection is not plausible.

Even assuming that the 12-mile hike reported to cause knee 
pain in 1987 or the much-later reported fall of 20 or 25 feet 
could serve as evidence of an in-service injury, there is no 
medical evidence linking the veteran's mild pes planus with 
either that hike or the fall.

C.  Secondary service connection 

The first requirement of a well-grounded claim for secondary 
service connection has been satisfied by the veteran's 
October 1993 diagnosis.  The veteran has attributed the 
development of his pes planus condition to his service-
connected bilateral femoral stress fractures.  The evidence 
shows that the veteran was an EMT (emergency medical 
technician) in service and that he has worked as a registered 
nurse.  Therefore, while no other medical professional has 
expressed such an opinion, the veteran's statement of the 
relationship of his pes planus to his service-connected 
bilateral femoral stress fractures is sufficient to satisfy 
the second requirement of a well-grounded claim for secondary 
service connection.  See Pond v. West 12 Vet. App. 341 (1999) 
(Court held that the Board erred on the consideration of 
service connection in ignoring the medical opinion of the 
claimant himself, where the claimant was a chiropractor, and 
thus a medical professional competent to provide medical 
nexus evidence.)  Assuming the credibility of this evidence, 
the claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has not alleged the existence of treatment 
records not currently associated with his file that contain 
any medical opinions as to possible relationship of his pes 
planus to his bilateral femoral stress fractures.  The 
veteran has been afforded a VA examination and the examiner 
has provided an additional opinion on the etiology and 
relationship of the pes planus to the stress fractures.  
Therefore, sufficient evidence is of record to fairly decide 
the veteran's claim and VA has satisfied its duty to assist 
the veteran in the development of this claim. 

Having determined that the veteran's claim is plausible, the 
Board must assess the evidence, and in doing so must analyze 
the credibility and probative value of the evidence, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board must also assess the credibility and 
weight to be given to the medical evidence before it.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is 
no longer presumed to be credible once an analysis of the 
claim on the merits is undertaken.  

The only evidence of the relationship between the veteran's 
service connected stress fractures and his pes planus is the 
veteran's contention that the fractures caused the flat feet 
and the VA examiner's opinion that the two conditions are not 
related. 

The Board concludes that the preponderance of the evidence is 
against the claim for secondary service connection for pes 
planus because the VA examiner's opinion that the condition 
was not caused or aggravated by the veteran's service 
connected stress fractures is more credible and more 
probative of the actual relationship than the veteran's self-
interested opinion that the bilateral femoral stress 
fractures caused the pes planus.  The VA examiner in this 
case, in addition to examining the veteran personally in 
October 1993, reviewed the veteran's medical history prior to 
rendering his opinion.  Moreover, the examiner conducted a 
thorough examination in October 1993 that included x-rays.  
His opinion that the veteran's femur injury did not 
contribute to his flat foot condition represents the informed 
opinion of a neutral physician.  Conversely, the veteran's 
stake in the outcome of this claim affects the credibility of 
his opinion.  See Cartwright v. Derwnski 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding does not affect the competency of to testify, it 
may affect the credibility of testimony).  Moreover, the 
veteran's opinion as a nurse and EMT does not carry the same 
probative force as the examiner's as a physician.  
Additionally, the examiner provided an alternative cause for 
the veteran's flat feet stating that he believed that the 
veteran's added weight was "a major contributing factor" to 
the veteran's pes planus symptoms.

Furthermore, the Board finds the veteran's assertions as to 
his symptomatology in service to be unsupported by the 
medical record contemporaneous with active duty for training.  
The veteran has recently reported a fall, injuring his knees, 
to which he attributes the stress fractures.  However, in 
1987, he only reported pain following a 12-mile road march, 
and no foot pain was reported contemporaneous with that 
treatment or during the remainder of the veteran's active 
duty for training, or on VA examination in 1988.  The first 
evidence of flat feet was on periodic National Guard 
examination in 1991.  No doctor has ever attributed the 
veteran's mild flat feet to his bilateral femoral stress 
fractures, which are themselves not even evident on 
examination or x-rays.

Accordingly, the preponderance of the medical evidence is 
against any argument that the bilateral femoral stress 
fractures caused or aggravated the veteran's flat feet.  
There is simply no evidence to support that proposition, 
other than the veteran's opinion.  For these reasons, the 
Board concludes that the evidence against the veteran's claim 
is more probative and of greater weight and, based on this 
evidence, finds as fact that the veteran's pes planus was not 
caused or aggravated by his service-connected right and left 
femoral stress fractures.



ORDER

Entitlement to service connection for bilateral pes planus, 
to include as secondary to service-connected bilateral stress 
fractures, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

